Mellen C. J.
delivered the opinion of the Court as follows.
On examining the facts in this case it is very clear that the deed from the collector to Waterman was not admissible in' en*178dence as proof of title to the locus in quo ; there being no proof adduced to shew that any preliminary proceedings on the part of the tov/n of Poland, or its officers, in relation to the voting and legal assessment of the taxes, for'the non-payment of which the land was- sold, had ever existed. The loss of some of the papers, which had been committed to' the collector, whether by fire or otherwise, can be no reason for the non-production of copies from the town records, proving the legal choice of assessors and collector,--their having been" duly sworn, — the tax regularly assessed, &c. — On this’point the defence fails.
But it is contended that though the deed from the collector to' Waterman was not admissible' as proof of title,-it was good evidence of the extent of his claim; — having been recorded in the registry of deeds in the year 1801';.- and he having caused the land to be rim out according to said deed,- and paid the taxes which had been assessed upon it, though the same was a wild' and uncultivated lot of land, still these facts,-together with the' record of the deed, constituted a disseisin of the plaintiff. And as' lie has not made any entry on the land since, he has had no’ possession sufficient to authorize him to maintain this action." We cannot admit the correctness of this reasoning, or the conclusion drawn' from it'.- The principle certainly cannot be applicable, unless'in a(cáse where the person’ claiming title, by a-deed duly registered, has entered' into possession of the land-under his deed, and continued openly to occupy and improve it.— in such a case, though the deed may not convey the legal' estate, still the possession of a part of the land described in it,under a claim of the whole,- by the boundaries therein ex-' pressed, may be considered as a possession of the whole and as a disseisin of the true ownerand equivalent to an actual and-exclusive-’possession of the whole tract, unless controled by other possessions.
On this ground also the defence fails. .We are all satisfied' that the opinion of the Judge by which the deed from Sawtelp the collector, to Waterman was rejected, wrns correct; and ac-" cordingly there must be

Judgment on the verdict